 1
     Anna Y. Park, SBN 164242
     Nakkisa Akhavan, SBN 286260
 2   Andrea E. Ringer, SBN 307315
 3   Lorena Garcia-Bautista, SBN 234091
     Taylor Markey, SBN 319557
 4   Ella Hushagen, SBN 297990
 5   Natalie Nardeccia, SBN 246486
     U.S. EQUAL EMPLOYMENT
 6   OPPORTUNITY COMMISSION
 7   255 East Temple Street, Fourth Floor
     Los Angeles, CA 90012
 8   Telephone: (213) 785-3080
 9   Facsimile: (213) 894-1301
     E Mail: lado.legal@eeoc.gov
10

11   Attorneys for Plaintiff
     U.S. EQUAL EMPLOYMENT
12   OPPORTUNITY COMMISSION
13
                               UNITED STATES DISTRICT COURT
14
                              CENTRAL DISTRICT OF CALIFORNIA
15

16
     U.S. EQUAL EMPLOYMENT                       Case No.: 5:19-cv-00941-CBM-SHKx
17   OPPORTUNITY COMMISSION,
18
                 Plaintiff,                      CONSENT DECREE RE:
19                                               DEFENDANT HOWROYD-WRIGHT
           vs.
20                                               EMPLOYMENT AGENCY, INC. d/b/
     CARDINAL HEALTH 200, LLC d/b/a              a APPLEONE EMPLOYMENT
21                                               SERVICES;
     CARDINAL HEALTH; HOWROYD-
22   WRIGHT EMPLOYMENT AGENCY,                   ORDER [88]
     INC. d/b/a APPLEONE EMPLOYMENT
23
     SERVICES; and DOES 1-10, inclusive,
24
                 Defendants.
25
26

27

28

                                                 1
                                CONSENT DECREE: APPLEONE
 1                                                 I.
 2                                       INTRODUCTION
 3         Plaintiff U.S. Equal Employment Opportunity Commission (“EEOC” or
 4   “Plaintiff”) and Defendant Howroyd-Wright Employment Agency, Inc., d/b/a AppleOne
 5   Employment Services (“Defendant” or “AppleOne”) (collectively, the “Parties”) hereby
 6   stipulate and agree to entry of this Consent Decree (the “Decree”) to fully and finally
 7   resolve Plaintiff’s complaint against Defendant AppleOne in U.S. Equal Employment
 8   Opportunity Commission v. Defendant Howroyd-Wright Employment Agency, Inc., d/b/a
 9   AppleOne Employment Services and Cardinal Health 200 LLC, d/b/a Cardinal Health;
10   Case No. 5:19-cv-00941-CBM-SHK (the “Action”). On May 21, 2019, Plaintiff filed this
11   Action in the United States District Court, Central District of California, for violations of
12   Title VII of the Civil Rights Act of 1964 and Title I of the Civil Rights Act of 1991
13   (“Title VII”). The Action alleged that Defendant AppleOne and Defendant Cardinal
14   Health 200 LLC, d/b/a Cardinal Health (“Defendant Cardinal Health”) (collectively,
15   “Defendants”) subjected Charging Parties Lisa Henry and Sequia Sims (“Charging
16   Parties”) and a class of similarly situated Black employees to discrimination based on
17   race, constructive discharge and/or retaliation. Defendant AppleOne denies the
18   allegations of the Complaint and does not constitute an admission of liability.
19                                                II.
20                 PURPOSES AND SCOPE OF THE CONSENT DECREE
21        The Parties agree that this Action should be fully and completely resolved by entry of
22   this Decree. The Decree is made and entered into by and between the EEOC and Defendant
23   and shall be binding on and enforceable against Defendant, as well as Defendant’s officers,
24   directors, successors, agents, and assigns. The scope of this Decree is limited to California,
25   except where otherwise noted. The Parties have entered into this Decree for the following
26   purposes:
27   A.    To provide appropriate relief;
28   B.    To ensure Defendant’s employment practices comply with Title VII;

                                                 2
                                CONSENT DECREE: APPLEONE
 1   C.    For Defendant to maintain and/or establish policies notifying requiring its clients to
 2   provide work environment free from race discrimination and retaliation;
 3   D.    To confirm and ensure that Defendant’s policies, procedures, and practices are
 4   established to prevent and/or correct race discrimination and retaliation;
 5   E.    To confirm and ensure effective training for Defendant’s regular and temporary
 6   employees, managers, supervisors, human resources personnel as well as its officers with
 7   respect to the pertinent laws regarding racial harassment, discrimination, and retaliation;
 8   F.    To confirm and ensure an appropriate and effective mechanism for handling
 9   complaints of racial harassment, discrimination, and retaliation;
10   G.    To confirm and ensure provide appropriate recording keeping, reporting, and
11   monitoring regarding complaints of racial harassment, discrimination, and retaliation
12   received and investigations conducted; and
13   H.    To avoid the expense and uncertainty for all parties of further litigation.
14                                                III.
15                                    RELEASE OF CLAIMS
16         A.     This Decree fully and completely resolves all issues, claims, and allegations
17   raised by the EEOC against Defendants in this Action, including EEOC Charge Nos.
18   480-2017-01094; 480-2017-01096; 480-2017-03043; 480-2017-03045 and all claims and
19   allegations raised by Charging Parties in the settlement in this Action.
20         B.     Nothing in this Decree shall be construed to limit or reduce Defendant’s
21   obligation to comply fully with Title VII or any other federal employment statute.
22         C.     Nothing in this Decree shall be construed to preclude the EEOC from bringing
23   suit to enforce this Decree in the event that Defendant fails to perform the promises and
24   representations contained herein.
25         D.     This Decree in no way affects the EEOC’s right to bring, process, investigate
26   or litigate other charges that may arise from events occurring after the date of the decree or
27   from events that may have occurred prior to the date of this decree and of which is not
28   resolved by this Action in accordance with standard EEOC procedures.

                                                3
                                CONSENT DECREE: APPLEONE
 1                                                IV.
 2                                         JURISDICTION
 3         A.    The Court has jurisdiction over the Parties and the subject matter of this
 4   litigation. The Action asserts claims that, if proven, would authorize the Court to grant
 5   the equitable relief which could include the relief set forth in this Decree.
 6         B.    The terms and provisions of this Decree are fair and reasonable.
 7         C.    This Decree conforms with the Federal Rules of Civil Procedure and the Title
 8   VII and is not in derogation of the rights or privileges of any person.
 9         D.    The Court shall retain jurisdiction of this Action during the duration of the
10   Decree for the purposes of entering all orders, judgments, and decrees that may be
11   necessary to implement the relief provided herein.
12                                                 V.
13                    EFFECTIVE DATE AND DURATION OF DECREE
14         A.     The provisions and agreements contained herein are effective immediately
15   upon the date which this Decree is entered by the Court (the “Effective Date”).
16         B.     Except as otherwise provided herein, this Decree shall remain in effect for
17   two years after the Effective Date.
18                                                VI.
19                          MODIFICATION AND SEVERABILITY
20         A.     This Decree constitutes the complete understanding of the Parties with
21   respect to the matters contained herein. No waiver, modification or amendment of any
22   provision of this Decree will be effective unless made in writing and signed by an
23   authorized representative of each of the Parties.
24         B.     If one or more provisions of the Decree are rendered unlawful or
25   unenforceable, the Parties shall make good faith efforts to agree upon appropriate
26   amendments in order to effectuate the purposes of the Decree. In any event, the
27   remaining provisions will remain in full force and effect unless the purposes of the
28   Decree cannot, despite the Parties’ best efforts, be achieved.

                                                 4
                                CONSENT DECREE: APPLEONE
 1          C.    By mutual agreement of the Parties, this Decree may be amended or
 2   modified in the interests of justice and fairness in order to effectuate the provisions
 3   herein.
 4                                               VII.
 5                      COMPLIANCE AND DISPUTE RESOLUTION
 6         A.     EEOC Review Regarding Compliance
 7         The EEOC may review Defendant’s compliance with any provision of this Decree.
 8   Nothing in this Decree precludes the EEOC from reviewing documents received by the
 9   Monitor to determine compliance. The EEOC may request from the Claims
10   Administrator a copy of any document received or created by the Claims Administrator
11   as a result of the Claims Administrator’s duties as described in this Decree. The EEOC
12   may request that Defendant permit the EEOC to interview employees, including those
13   selected by the EEOC, or inspect Defendant’s records reasonably related to compliance
14   issues with this Decree identified by the Monitor. Defendant will comply with any such
15   request to review, interview, or inspect within sixty (60) days of the EEOC’s request
16   related to the compliance issues raised by the Monitor unless otherwise agreed and
17   Defendant will endeavor to provide records within forty-five (45) days.
18         B.     Non-Compliance
19         1.     The Parties expressly agree that if the EEOC has reason to believe that
20   Defendant has failed to comply with any provision of this Decree, the EEOC may bring
21   an action before this Court to enforce the Decree. EEOC will notify Defendant and their
22   legal counsel of record, in writing, of the nature of the alleged non-compliance prior to
23   initiating an enforcement action. This notice shall specify the particular provision(s) that
24   the EEOC believes Defendant has violated or breached. Defendant shall have thirty (30)
25   days from receipt of the written notice to attempt to resolve or cure the breach. The
26   Parties may agree to extend this period upon mutual consent.
27         2.     The Parties agree to cooperate with each other and use their best efforts to
28   resolve any dispute referenced in the EEOC’s notice.

                                                5
                                CONSENT DECREE: APPLEONE
 1         3.      After thirty (30) days have passed, if the Parties have reached no resolution
 2   or agreement to extend the time further, the EEOC may petition this Court for resolution
 3   of the dispute, seeking all available relief, including an extension of the term of the
 4   Decree and/or any other relief the court deems appropriate.
 5                                               VIII.
 6                                     MONETARY RELIEF
 7         A.      No monetary relief will be paid by AppleOne. The monetary settlement of
 8   this lawsuit is resolved through a parallel Consent Decree entered into between EEOC
 9   and Cardinal Health. Cardinal Health shall pay a total gross sum of $1,450,000.00 in
10   monetary relief (“Class Fund”) to which the EEOC will have sole discretion on the
11   allocation. This Decree is not dependent upon settlement between Cardinal Health and
12   EEOC or its execution of a Consent Decree.
13         B.      Within thirty (30) days of the Effective Date, Defendant AppleOne shall
14   forward electronically to the Claims Administrator and the Monitor a list of all AppleOne
15   employees that worked at Defendant Cardinal Health’s distribution center located at 4551
16   E. Philadelphia Street, Ontario, California (“Ontario site”) from January 1, 2016 to the
17   Effective Date (“List of Potential Claimants”). The List of Potential Claimants shall
18   include the name, race identification (if known), last known mailing addresses, phone
19   numbers, cell numbers, email addresses, and any forwarding employment information in
20   its possession, custody or control.
21                                                IX.
22                       CLAIMANT SPECIFIC INJUNCTIVE RELIEF
23          A.     Employment Records the EEOC will provide a list of Claimants whose
24   employment files should have removed reference, if any, to adverse employment actions,
25   as provided below. Within ten (10) business days of receipt of the list, Defendant shall, if
26   applicable:
27

28

                                                 6
                                CONSENT DECREE: APPLEONE
 1                 1.    remove from its employment any records, of negative performance
 2   actions including discipline and terminations that the EEOC reasonably believes are
 3   related to the allegations in this Action;
 4                 2.    remove from its employment files reference, if any, to Claimants’
 5   participation in this Action;
 6                 3.    to the extent that Defendant must keep records of this Action in order
 7   to effectuate this Decree, such records shall be maintained separately from Defendant’s
 8   employment records;
 9                 4.    provided that request for employment references are directed by a
10   Claimant to Defendant’s Debbie Guzman, Vice President of Human Resources, at 818-
11   240-8688, ext. 995013 or Jan Sizer, Sr. Manager, at 818-240-8688, ext. 995011, in the
12   human resources department representative, Defendant shall provide a neutral
13   employment reference, limited to verifying whether a Claimant was employed by
14   Defendants, the last position in which the Claimant was employed, the duration of
15   employment with Defendants and, if requested, last rate of compensation; and
16                 5.    to the extent that a Claimant continues to work for Defendant, ensure
17   that the Claimant does not suffer racial discrimination, harassment, or retaliation of any
18   kind by AppleOne employees.
19                 6.    The Parties will in good faith attempt to resolve any disputes that may
20   arise.
21            B.   Employment Eligibility
22                 1.    Within thirty (30) days of the Effective Date, Defendant will be
23   provided a list of Claimants who may be interested in returning to work for Defendant
24   (“Eligible Claimants”) and the geographic area for which they seek employment. Within
25   sixty (60) days of receipt of the list of Eligible Claimants, Defendant shall ensure that
26   their files are active and they are included in the pool of available applicants for
27   temporary placement and employment assignments. Defendants shall make efforts to
28   place individuals with clients into jobs positions based upon the Eligible Claimant’s

                                                 7
                                CONSENT DECREE: APPLEONE
 1   qualifications and availability. Nothing in this section requires the Defendant provide a
 2   priority to Claimants over other applicants or to attempt to place an individual who may
 3   otherwise not be eligible for placement. Defendant will not discriminate or retaliate
 4   against Claimants who apply for employment or re-employment with Defendant in the
 5   future. Any and all employment decisions by Defendant with respect to such Claimants
 6   will be based on legitimate, non-discriminatory and non-retaliatory business factors
 7   including availability of open positions, skills and qualifications. Other than
 8   disqualifying reasons, each Eligible Claimant shall remain eligible for rehire and
 9   placement. Claimants shall be required to comply with Defendant’s requirements that
10   applies to all employees seeking placement that they communicate regularly with
11   Defendants regarding their availability and interest in receiving a temporary assignment.
12   Claimants will be held to the same standard as any other employee seeking employment
13   or placement.
14                2.     Defendant shall prepare a report on a semiannual basis to the EEOC
15   of placements of the Eligible Claimants. The report shall include for each Eligible
16   Claimant, (a) whether a Claimant’s name was submitted, and (b) whether an offer for a
17   temporary assignment was extended, including the type of assignment and rate of pay and
18   whether or not Claimant accepted the assignment. The Parties will work together to
19   resolve any issues that may arise in good faith before invoking the dispute resolution
20   section in this Decree.
21                                                X.
22                             GENERAL INJUNCTIVE RELIEF
23         A.     Anti-Discrimination
24         During the term of this Decree, Defendant AppleOne, its officers, management
25   (including all supervisory), human resources personnel, successors, agents, assigns, are
26   hereby enjoined from: (a) engaging in harassment of any person(s) on the basis of his/her
27   race; (b) engaging in or being a party to any action, policy, or practice that discriminates
28   and/or creates a hostile work environment on the basis of any employee’s race; and/or (c)

                                                8
                                CONSENT DECREE: APPLEONE
 1   creating, facilitating, or permitting the existence of a work environment that is hostile to
 2   employees on the basis of race.
 3         B.     Anti-Retaliation
 4         During the term of this Decree, Defendant AppleOne, its officers, agents,
 5   management (including all supervisory employees), successors, assigns, or any of them,
 6   are hereby enjoined from implementing or permitting any action, policy or practice that
 7   subjects any current or former employee (including temporary employees) or applicant of
 8   Defendant to retaliation, because he or she has in the past, or during the term of this
 9   Decree:
10                1.     Opposed any practice made unlawful under Title VII;
11                2.     Filed a charge of discrimination alleging such practice;
12                3.     Testified or participated in any manner in an internal or external
13   investigation or proceeding relating to this case or any claim of a violation of Title VII;
14                4.     Was identified as a Potential Claimant in this Action;
15                5.     Asserted any right under this Decree; or
16                6.     Sought and/or received any relief in accordance with this Decree.
17                                                XI.
18                              SPECIFIC INJUNCTIVE RELIEF
19         A.     Equal Employment Opportunity Monitoring
20         Within thirty (30) days after the Effective Date, Defendant AppleOne shall identify
21   a third-party Equal Employment Opportunity Monitor ("Monitor") with demonstrated
22   experience in the areas of preventing and combatting racial discrimination and
23   harassment. Defendant shall retain the Monitor within ten (10) days of the EEOC’s
24   approval, which will not unreasonably be withheld. The Monitor shall have access to
25   documents and employees of AppleOne to carry out his/her duties. Defendant AppleOne
26   shall bear all costs associated with the selection and retention of the Monitor and the
27   performance of his/her duties. The EEOC may require that the Monitor be replaced if the
28   Monitor fails to carry out its duties under this Decree objectively and in good faith.

                                                 9
                                CONSENT DECREE: APPLEONE
 1         The Monitor's responsibilities shall include:
 2                   1.   Evaluating AppleOne’s current procedures for receiving, tracking,
 3   investigating and addressing complaints of rase-based harassment, discrimination, or
 4   retaliation, and working with AppleOne to reasonably modify or improve such
 5   procedures to ensure compliance with Title VII.
 6                   2.   Reviewing Defendant’s current training regarding race-based
 7   discrimination, harassment, and retaliation and working with Defendant to reasonably
 8   modify or improve training compliant to ensure compliance with applicable California
 9   and federal law;
10                   3.   Review current procedures and otherwise assist AppleOne to develop
11   proper mechanisms for handling and tracking race harassment, discrimination, and/or
12   race-based retaliation complaints received from temporary employees on assignment at
13   with clients;
14                   4.   Evaluating and providing feedback on AppleOne’s current policies
15   and procedures regarding investigations of race-based harassment, discrimination, and/or
16   retaliation complaints to ensure that Defendant AppleOne properly responds to
17   complaints and conducts a prompt, thorough and impartial investigation in coordination
18   with AppleOne’s client, if applicable;
19                   5.   Confirm that AppleOne’s procedures reasonably ensure that
20   Claimants that seek re-employment with AppleOne are treated equally with other
21   applicants and are not subjected to retaliation by virtue of their participation in these
22   proceedings;
23                   6.   Preparing reports to the EEOC on Defendant AppleOne’s progress
24   and compliance under this Decree with this process of policy and procedure review and
25   reasonable modifications thereto to ensure compliance with applicable California state
26   and federal law; and
27

28

                                                10
                                CONSENT DECREE: APPLEONE
 1                7.     Otherwise reasonably ensuring Defendant AppleOne’s policies and
 2   procedures are in compliance with this Decree and Title VII regarding race-based
 3   discrimination, harassment or retaliation.
 4         B.     Compliance Reviews
 5                1.     For the State of California, the Monitor will conduct an annual review
 6   of race discrimination, harassment, and/or retaliation complaints received by AppleOne.
 7   This audit will include the review of the Complaint Log, any calls received through the
 8   hotline related to, review of investigations, and interview employees the Monitor
 9   reasonably believes may be necessary to conduct its review. For the State of California,
10   the Defendant will provide on a semiannual basis from the Effective Date all complaint
11   logs, calls received through the hotline, any investigations into complaints of racial
12   discrimination, harassment, and/or retaliation, and/or any other information necessary to
13   assess whether complaints of race-based harassment, discrimination, and/or retaliation
14   are properly handled in compliance with Title VII.
15                2.   The Monitor shall share the results of the compliance review with
16   AppleOne and the EEOC and recommendations for remedying the identified issues. If
17   AppleOne disputes any of the results or recommendations, the Parties and the Monitor
18   will work together to resolve any issues that may arise in good faith before invoking the
19   dispute resolution section in this Decree.
20         C.     Policies and Procedures
21                1.     Scope. Defendant AppleOne shall implement the policies set out in
22   Section XI.C.3 and XI.D to apply to all employees companywide.
23                2.     Policies and Procedures
24         Within sixty (60) days of the Effective Date, or such other date as recommended
25   by the Monitor working with AppleOne as provided in Section XI.A above, Defendant
26   shall provide its policies and procedures regarding race-based discrimination, harassment
27   or retaliation (the “Policies and Procedures”) to EEOC for review as set forth below.
28

                                                11
                                CONSENT DECREE: APPLEONE
 1         The Policies and Procedures shall be written in a clear, easy to understand style
 2   and format, that Defendant AppleOne’s direct and temporary employees commonly used
 3   by such employees in the course and scope of their employment, be written at a middle-
 4   school reading level, and printed in legible font size of no less than 12-pt font.
 5         At all times, the Policies and Procedures shall, at a minimum, include:
 6                (a) a strong and clear commitment to a workplace free of race
 7   discrimination, harassment and retaliation;
 8                (b) a clear and concise description of race harassment, race discrimination
 9   and retaliation as defined under Title VII with examples of prohibited conduct, including
10   conduct, to be reasonably agreed upon with the Monitor, which, if left unchecked, may
11   rise to the level of unlawful racial harassment or discrimination;
12                (c) contain statements assuring that Defendant AppleOne shall hold all
13   employees, including managers, recruiters, and human resources employees, accountable
14   for engaging in conduct prohibited under Title VII or this Decree regarding race
15   discrimination, harassment, retaliation, and for failing to take prompt appropriate action
16   upon receiving information regarding race discrimination, harassment, or retaliation in
17   the workplace, and a description of the consequences for those that fail to adhere to
18   reporting steps;
19                (d) contain statements assuring that persons who complain about race
20   discrimination or harassment they experienced or witnessed and persons who provide
21   information relating to such complaints will not be subject to retaliation;
22                (e) contain statements assuring that AppleOne will document and investigate
23   any and all information received regarding conduct that may constitute race
24   discrimination, harassment or retaliation, regardless of whether a written statement is
25   provided by the complainant;
26                (f) contain a statement that the revised Policies and Procedures apply to all
27   persons, including managers, supervisors, recruiters, and employees, and will be provided
28   to AppleOne’s clients; and

                                                12
                                CONSENT DECREE: APPLEONE
 1                 (g) provide for an Internal Complaint Procedure, as described in Section
 2   XI.D.
 3           EEOC may provide feedback with-in thirty (30) days of receipt of AppleOne’s
 4   Policies and Procedures as provided above, and shall provide any comments or requested
 5   changes to the policies and procedures.
 6                 3.    Distribution of Revised Policies and Procedures
 7           Within thirty (30) days of Monitor’s final review of the Polices and Procedures,
 8   Defendant AppleOne shall distribute its Policies and Procedures to all employees,
 9   providing copies to each current employee by sending an electronic copy to their personal
10   email address last provided to AppleOne. Defendant AppleOne shall distribute its revised
11   Policies and Procedures to all employees in a language(s) commonly used while on
12   assignment in the course and scope of their employment. For temporary and permanent
13   employees hired after the Effective Date, Defendant AppleOne shall send an electronic
14   copy of the revised Policies and Procedures to their personal email address within five (5)
15   business days of their placement on their first assignment with a client or other means to
16   ensure that all employees receive a copy of the Policies and Procedures if employees
17   notify AppleOne that they do not have an active email address. The Policies and
18   Procedures, if revised, shall be disseminated via electronic mail on an annual basis.
19   Defendant AppleOne shall also provide an electronic copy of its revised Policies and
20   Procedures prohibiting race-based discrimination, harassment and retaliation and
21   procedures applicable to clients, current and future, of AppleOne. On an annual basis
22   throughout the term of the Decree, Defendant AppleOne shall provide to EEOC a
23   statement confirming distribution of the revised Policies and Procedures to all employees
24   and clients in accordance with the foregoing procedures.
25           D.    Internal Complaint Procedure
26           The Policies and Procedures shall contain an internal Complaint Procedure which
27   shall be written in the language(s) commonly used by the temporary and permanent
28

                                                 13
                                 CONSENT DECREE: APPLEONE
 1   employees while on temporary assignment in the course and scope of their employment
 2   and shall incorporate the following elements:
 3                1.     A clearly described process for submitting complaints of racial
 4   harassment or discrimination that provide avenues for employees to lodge complaints of
 5   racial harassment, discrimination, or retaliation verbally or in writing, including (a) a
 6   direct toll-free phone number and email address for Defendant AppleOne’s Human
 7   Resources Department ; (b) a toll-free complaint hotline that Defendant AppleOne will
 8   track; and (c) a requirement that any AppleOne recruiter, manager, or Human Resources
 9   representative who is informed of a complaint about race based discrimination,
10   harassment or retaliation, will document the complaint received and direct the employee
11   to HR to make the employee’s complaint and will also notify HR within one business day
12   of the complaint received;
13                2.     A clearly described process for a prompt, thorough, and impartial
14   investigation of all complaints of racial discrimination, harassment or retaliation by
15   Defendant AppleOne’s designated employee to respond to complaints including (a)
16   interviewing all relevant and identified witnesses, including the complainant and
17   employees of Defendant AppleOne; (b) notifying the client, and requesting information
18   from the client to assist in its investigation; (c) review of all relevant evidence; (d)
19   creation of written investigative reports that document all investigatory steps, any
20   findings and conclusions, and any actions taken, and including all complaints, notes of
21   interviews and other relevant evidence;
22                3.     Assurance that no complainant shall be required to confront his or her
23   accuser and that the confidentiality of the complaint, complainant and investigation shall
24   be kept confidential to the fullest extent possible, including the sharing of information
25   regarding the identity of the complainant and the specific allegations and claims where
26   reasonably necessary to performance of an investigation provided, however, that
27   information about the specifics of the complaint and complainant may be reasonably
28   disclosed as reasonably necessary in the investigation;

                                                  14
                                  CONSENT DECREE: APPLEONE
 1                4.    Tracking and collection of all complaints of racial discrimination,
 2   harassment, and retaliation in the Complaint Log;
 3                5.    Resolution of all complaints of racial discrimination, harassment, and
 4   retaliation, by Defendant AppleOne, in a timely and effective manner with an objective
 5   of resolution within ninety (90) days. AppleOne can work with the Monitor to determine
 6   appropriate timeframes for investigations if longer than ninety (90) days;
 7                6.     Defendant will suggest and request to coordinate investigation(s)
 8   with a client should it involve an AppleOne employee and be directed to the client or
 9   events within the client’s workplace.
10                7.    A clear explanation of Defendant AppleOne’s duty to conduct a
11   follow-up communication with the employee to evaluate the continued effectiveness of
12   any step taken by Defendant AppleOne to remedy any racial harassment or
13   discrimination;
14                8.    A requirement that Human Resources document and report any and all
15   observations or complaints of potential racial harassment, discrimination, or retaliation
16   received by HR and attempt to contact any complainant who left a complaint with HR
17   within one business day of the complaint being received. Investigations will be handled
18   by designated employees in Human Resources;
19                9.    An explanation that the internal complaint procedure does not replace
20   the right of any employee to file a charge or complaint of racial discrimination,
21   harassment or retaliation under any available municipal, state, or federal law, and that
22   filing an internal complaint does not relieve the complainant of meeting any deadline for
23   filing a charge of racial discrimination. The procedures shall provide contact information
24   for EEOC and state and local Fair Employment Practice (FEP) agencies; and
25                10.   Publication of the EEOC complaint line of (800)669-4000 in the
26   Employee Handbook and on the intranet.
27         AppleOne shall provide the Monitor a report of Defendant AppleOne’s application
28   of the internal complaint procedure to complaints received regarding race harassment,

                                               15
                               CONSENT DECREE: APPLEONE
 1   discrimination or retaliation, the investigation and disposition of such complaints in a
 2   semi-annual report.
 3         E.     Training
 4                1.     Scope of Training Requirements.
 5         Unless otherwise noted, with the input of the Monitor during the Monitor’s initial
 6   review of the policies and procedures, and where needed in addition to current training,
 7   Defendant AppleOne shall implement the training regimen set out in Section XI.E with
 8   respect to all employees, whether working directly for Defendant AppleOne or placed
 9   with a client.
10                2.     All Trainings.
11                       a.    All trainings described below shall be mandatory for the
12   duration of the Decree. All employees shall confirm their attendance in writing or
13   electronically and Defendant AppleOne shall maintain records of such training for the
14   duration of the Decree.
15                       b.    All trainings provided to permanent employees of AppleOne
16   pursuant to this Decree shall be live, in-person or on-line and shall include interactive
17   participation, unless otherwise indicated. All trainings provided to temporary employees
18   placed to work for a client shall be conducted live or via internet access to a video
19   recording of training provided by a trainer. Defendant AppleOne shall work with the
20   Monitor to review existing training curriculum and develop additions or revisions thereto
21   if reasonably necessary. Examples shall be given of prohibited conduct. Defendant
22   AppleOne shall allot time for permanent employees to ask questions regarding the
23   training and shall provide a contact phone number for temporaries to call and ask
24   questions regarding the training. All trainings and training materials shall be provided in
25   a language commonly used by Defendant’s employees in the course and scope of their
26   employment.
27                       c.    Defendant AppleOne shall begin each training with a short
28   video from a senior executive emphasizing that harassment prevention, civility, and

                                                16
                                CONSENT DECREE: APPLEONE
 1   maintaining a respectful workplace are high priorities for Defendant AppleOne, and that
 2   the training is an important component of Defendant AppleOne’s strategy for harassment
 3   prevention. The message shall include a commitment towards accountability to and safety
 4   of its workforce. The message shall be provided in a language commonly used by
 5   Defendant AppleOne’s employees in the course and scope of their employment.
 6                       d.    Within thirty (30) days selection and approval of the Monitor,
 7   or such other time as reasonably agreed upon with the monitor, Defendant AppleOne
 8   shall work with the Monitor to identify and confirm the qualifications of the live trainer,
 9   where applicable, and to ensure the trainings are effective and also provide the training
10   materials, and an outline of the training curriculum. The trainer, if applicable, must speak
11   fluently a language that commonly used by Defendant AppleOne’s employees in the
12   course and scope of their employment. Upon receipt, the Monitor may provide comment
13   within thirty (30) days regarding any requested revisions to the training.
14                       e.    AppleOne will work with Monitor to ensure that the training is
15   conducted.
16                       f.    Defendant AppleOne shall give the Monitor a minimum of
17   fourteen (14) days advance written notice of the date, time and location of each regularly
18   scheduled live training provided pursuant to this Decree. With five (5) days advanced
19   written notice to AppleOne, an Monitor may attend any such training upon request by the
20   EEOC.
21                3.     New Employees Training
22         Defendant AppleOne shall work with the Monitor to ensure that training shall be
23   provided to new employees which training shall also include the following information:
24   (a) Identify the prohibited conduct for race based discrimination, harassment and
25   retaliation; (b) affirm that Defendant takes seriously all allegations of race based
26   discrimination, harassment and retaliation and encourages employees to report the
27   conduct by contacting the toll-free Hotline, raising complaints to AppleOne, or the client
28   if they become aware of race based discriminatory, harassing and/or retaliatory conduct;

                                                17
                                CONSENT DECREE: APPLEONE
 1   and (c) Review defendant’s anti racial discrimination, harassment, and retaliation
 2   policies and procedures.
 3                4.     Compliance Training for a Non-Management Employees
 4         All permanent and temporary employees shall be required to attend a Compliance
 5   Training lasting at least one (1) hour in duration. AppleOne will schedule the trainings to
 6   track requirements under California law to avoid duplication.
 7         The training under this section shall cover:
 8                       (a) the role and purpose of Title VII, including what constitutes
 9   unlawful race discrimination, a hostile work environment based on race, and retaliation;
10                       (b) the rights and responsibilities under Title VII and this Decree of
11   temporary and permanent employees, staffing agencies, and employers if they
12   experience, observe, or become aware of conduct that they believe may be racially
13   harassing, discriminatory, or retaliatory;
14                       (c) preventing and reporting racial discrimination, harassment, and
15   retaliation, and having respect for diversity in the workplace including a discussion of
16   appropriate and inappropriate language as it relates to race; and
17                       (d) Defendant AppleOne’s revised Policies and Procedures as outlined
18   in Section XI.C and the Internal Complaint Procedure in Section XI.D.
19         The training shall emphasize Defendant AppleOne’s commitment to ensuring a
20   workplace free of racial discrimination, harassment or discrimination and encourage
21   employees that experience or witness discriminatory, harassing and/or retaliatory conduct
22   to report it. The training shall also emphasize the consequences for employees that
23   engage in prohibited conduct and for all employees, including managers, recruiters, and
24   human resources employees that fail to notify Defendant AppleOne’s Human Resources
25   Department and the Human Resources Department or representative of the client upon
26   becoming aware of conduct that may be discriminatory, harassing or retaliatory.
27         As part of the training, Defendant AppleOne shall provide direct contact
28   information for Defendant AppleOne’s Human Resources Department

                                                18
                                CONSENT DECREE: APPLEONE
 1                5.    Management and Human Resources Training
 2         All managers, account representatives, recruiters, human resources employees, and
 3   other personnel that recruit, hire, or place employees and/or to that may receive and/or
 4   respond to complaints of racial discrimination or harassment shall attend a Management
 5   and Human Resources Training of at least two (2) hours duration that includes role
 6   playing and emphasizes accountability of staffing agencies. AppleOne will schedule the
 7   trainings to track requirements under California law to avoid duplication. The trainings
 8   shall be live, in-person, via videoconference or via internet. AppleOne will work with the
 9   Monitor to ensure the training covers the following topics:
10                      a.     The nature of conduct prohibited under Title VII regarding race
11   discrimination, harassment, and retaliation;
12                      b.     Examples of comments and conduct that alone or together may
13   rise to the level of unlawful race discrimination (including discharge and terms and
14   conditions of employment), harassment (including examples of racial slurs that may
15   manifest in different languages to be worked out with the Monitor), or retaliation;
16                      c.     Defendant AppleOne’s obligations, as a staffing agency and to
17   its direct employees, and the role of managers, recruiters, and human resources in
18   complying AppleOne’s Policies and Procedures;
19                      d.     Consequences for all employees, managers, recruiters, human
20   resources employees and temporaries that fail to follow or enforce Defendant
21   AppleOne’s Policies and Procedures or that fail to document, where applicable, and
22   report within one business/employment day of observations or complaints of potential
23   race discrimination, harassment, or retaliation;
24                      e.     Consequences for employees that engage in conduct that may
25   be considered race discrimination, harassment, or retaliation;
26                      f.     Defendant AppleOne’s Internal Complaint Procedure, and how
27   to respond to, investigate, and resolve complaints of race based discrimination,
28   harassment or retaliation, including: (1) investigative techniques, and the duty to

                                                19
                                CONSENT DECREE: APPLEONE
 1   impartially interview all relevant witnesses, including employees of the client when
 2   reasonably possible to do so; (2) their duty to report up the chain of command potential
 3   race discrimination, harassment, and retaliation; (3) the need to thoroughly document
 4   race based harassment and discrimination complaint investigations, including taking and
 5   retaining notes of interviews conducted; (4) types of preventative and corrective actions;
 6   (5) the duty to request that a client undertakes corrective action reasonably calculated to
 7   end race based harassing conduct perpetrated by its employees against Defendant
 8   AppleOne’s employees and reasonably calculated to prevent future race based
 9   harassment against Defendant AppleOne’s employees, and to protect Defendant
10   AppleOne’s employees from further racial harassment where the client fails to take
11   appropriate corrective action and, if this cannot be accomplished at a client’s workplace
12   to allow the temporary employee to withdraw from the assignment, without repercussion,
13   or remain on assignment, if requested by the temporary, and should the temporary
14   withdraw, the temporary shall be entitled to seek an alternative assignment in accordance
15   with AppleOne’s placement of temporaries on new assignments following an end of a
16   temporary assignment and AppleOne shall inform temporary employees of the
17   aforementioned options; (6) post-investigation procedures recommended by HR for the
18   monitoring the work environment; and (7) their duty to reasonably and for a reasonable
19   period of time to monitor and audit any post-complaint or investigation personnel actions
20   regarding complainants of racial harassment, discrimination or retaliation and witnesses
21   to ensure absence of such retaliation by Defendant AppleOne and to endeavor to prevent
22   race based retaliation by the client.
23         The foregoing obligations will be included in the review of the Monitor of Policies
24   and Procedures and, where applicable, the modification of such Policies and Procedures
25   where necessary to address the foregoing obligations of AppleOne.
26                5.     Verification of Training
27         All persons required to attend such training shall be required to confirm their
28   attendance in writing or electronically as applicable. Defendant AppleOne shall inform

                                                20
                                CONSENT DECREE: APPLEONE
 1   the Monitor, annually, verifying the occurrence of all training sessions conducted as
 2   required under this Decree, produce the written training materials used, and a list of the
 3   individuals who conducted the training.
 4         F.     Complaint Log
 5         Within thirty (30) days of the Effective Date, Defendant AppleOne shall ensure the
 6   establishment of a Complaint Log, for centralized tracking of all formal and informal
 7   complaints regarding race discrimination, harassment or retaliation and the monitoring of
 8   such complaints to prevent retaliation. This system shall be searchable by name of
 9   individual(s) and by location(s) of alleged misconduct, and shall contain, for each
10   complaint or investigation of race discrimination, harassment or retaliation, at least the
11   following information, if available:
12                (a) full name of each complainant and potential aggrieved individual;
13                (b) full name and employer of any persons allegedly involved (including but
14   not limited to those identified as potential perpetrators) in alleged incidents of racial
15   discrimination or retaliation, or, where known, other identifying information received by
16   AppleOne if name is unknown;
17                (c) a description of how Defendant AppleOne learned of the complaint ,
18   including whether the complaint was first directed to a client or Defendant AppleOne
19   who then informed AppleOne of the complaint, whether the complaint was first made to
20   a manager, human resources employee, or via the Hotline, and the date the complaint was
21   reported to Defendant AppleOne’s Human Resources department;
22                (d) the location or client worksite where the alleged misconduct occurred;
23                (e) date that Defendant AppleOne first communicated with client regarding
24   the complaint;
25                (f) date each investigation began and was completed;
26                (g) description of racial discrimination or retaliation complained of,
27   reported, or investigated;
28                (h) name, title, and employer of person(s) who conducted each investigation;

                                                  21
                                  CONSENT DECREE: APPLEONE
 1                 (i) description of action taken in response to the charge, complaint, report, or
 2   investigation;
 3                 (j) resolution, or decision made, regarding each complaint made and each
 4   investigation conducted, including where such resolutions and/or reports are made by the
 5   client; and
 6                 (k) status of each complaint or investigation reflected in the database (such
 7   as “open,” “pending,” “closed,” etc.).
 8         Defendant AppleOne shall maintain the database throughout the duration of this
 9   Decree and shall produce it to Monitor semi-annually from the Effective Date.
10         G.      Posting of Notice
11         Within ten (10) business days after the Effective Date and throughout the term of
12   this Decree, Defendant AppleOne shall post laminated copies of the Notice attached as
13   Exhibit A in clearly visible locations frequented by employees and applicants in
14   Defendant AppleOne’s offices in California. With thirty (30) days of the Effective Date,
15   Defendant AppleOne shall send an electronic copy to its temporary and permanent
16   employees employed in California. The Notice shall be printed in 12-point (or larger)
17   font and posted in all language(s) commonly used by Defendant AppleOne’s employees
18   in the course and scope of their employment. If the Notice becomes defaced or illegible,
19   Defendant AppleOne shall replace it with a clean copy right away.
20         H.      Mandatory Employee Requirement for EEO Compliance
21         Within thirty (30) days of the Effective Date, Defendant shall incorporate into
22   performance evaluations accountability measures to hold supervisors, managers, account
23   representatives, recruiters, and human resource personnel accountable for compliance
24   with defendant’s Policies and Procedures relating to race-based discrimination,
25   harassment, and retaliation.
26         Defendant AppleOne shall also notify its managers, account representatives,
27   recruiters, and human resource personnel, that compliance with Defendant AppleOne’s
28   racial discrimination, harassment and retaliation policy and procedures is mandatory,

                                                22
                                CONSENT DECREE: APPLEONE
 1   including requirements for reporting complaints and following the internal complaint
 2   procedure and failure to adhere to this requirement will result in disciplinary action being
 3   taken which could affect terms of employment, positions of employment, compensation
 4   and other disciplinary action up to and including termination of employment. EEO
 5   compliance includes reporting to the EEO Representative and, where applicable, the
 6   client upon becoming aware of potential race-based discrimination, harassment, and/or
 7   retaliation and that respond appropriately to complaints of race-based discrimination,
 8   harassment, and/or retaliation.
 9          In its semi-annual report, Defendant AppleOne shall report the employee number,
10   date, and nature of action taken in response to an employee’s failure, if any, to comply
11   with this section.
12          I. Relationship with Clients
13          Within thirty (30) days of the Monitor’s final review of Policies and Procedures of,
14   Defendant AppleOne shall provide to its current clients located in California a notice
15   and/or offering to its client:
16                 (a) notifying the client what AppleOne expects the Client to do in the event
17   that a complaint is received which will include the investigation of complaints of racial
18   discrimination, harassment, or retaliation claimed to have taken place in the Client’s
19   workplace and invite the client to cooperate with AppleOne in the investigation, sharing
20   of information and resolution of the Complaint;
21                 (b) to notify the Human Resources Department, and AppleOne branch
22   managers or the account executive for Defendant AppleOne and the respective client in
23   writing within one (1) business day of receiving a formal or informal complaint of racial
24   harassment, discrimination, or retaliation involving allegations by or against an employee
25   of Defendant AppleOne of the complaint received by AppleOne;
26                 (c) reasonably endeavor to coordinate investigations into all complaints of
27   race discrimination, harassment, and/or retaliation involving any of its employees;
28          and

                                                 23
                                 CONSENT DECREE: APPLEONE
 1                (d) notifying the client that it is expected to take appropriate remedial action
 2   where race based discrimination, harassment or retaliation is found to have occurred.
 3         Upon completion of sending the foregoing notice, the Monitor shall provide Notice
 4   to the EEOC that this notice has been sent in accordance with this decree. Thereafter,
 5   Defendant AppleOne shall, semi-annually, provide the Monitor with a report of the new
 6   clients, by client number, to whom the Notice of Policies and Procedures was provided
 7   during the applicable reporting period.
 8         J.     Toll-Free Complaint Hotline
 9         Within thirty (30) days of the Effective Date, Defendant AppleOne shall confirm it
10   operates a Hotline for reporting complaints of racial discrimination, harassment or
11   retaliation. (“Hotline”). The Monitor will work with Defendant AppleOne to confirm and
12   otherwise ensure dissemination of information about the Hotline to all permanent and
13   temporary employees. The Hotline shall be given to all new employees and made clear
14   that the Hotline telephone number is accessible 24-hours per day and is available in a
15   language commonly used by Defendant AppleOne’s employees in the course and scope
16   of their employment.
17         The Hotline shall be available to receive calls and complaints seven days per week,
18   24 hours per day. Defendant AppleOne shall ensure that all Hotline inquiries and
19   response times are recorded, tracked and logged. The Hotline will be monitored during
20   regular business hours and days and otherwise provide the caller the ability to leave a
21   recorded message. When a complaint is received, Defendant AppleOne will contact the
22   complainant within one (1) business day, and then follow the Internal Complaint
23   Procedure in Section XI.D. Calls received by the Hotline shall be incorporated into the
24   Complaint Log and reported to the Monitor as part of the Complaint Log.
25         Defendant AppleOne shall distribute information regarding the Hotline to all
26   employees during the training and/or when the policies and procedures are distributed.
27   The Hotline information shall be available for review by employees on the Defendant
28

                                                24
                                CONSENT DECREE: APPLEONE
 1   AppleOne’s intranet and access information shall be provided at the time that the Hot-
 2   Line information is provided to employees.
 3           K.    Recordkeeping
 4           The records to be maintained shall include:
 5                 1.      Documents to meet the requirements under this Decree;
 6                 2.      All documents related to any complaint of race-based discrimination,
 7   harassment, or retaliation, including documents relating to all investigations or
 8   resolutions of any complaints and the identities of all witnesses identified by the
 9   complainant and/or through Defendant AppleOne’s investigation or the client’s
10   investigation, if received from the client, and all communications related to the
11   complaint, its investigation, or its resolution;
12                 3.      All personnel and performance related documents, if any, related to
13   any person that files a complaint or otherwise reports race discrimination or harassment;
14                 4.      Documents related to racial Policies and Procedures and
15   dissemination in accordance with this Decree;
16                 5.      All documents verifying the occurrence of all training sessions and
17   names and positions of all attendees, under Section XI.E;
18                 6.      Copies of the Complaint Log, maintained as required under Section
19   XI.F;
20                 7.      All documents reflecting the corrective action taken in response to
21   managers and recruiters that responded inappropriately to complaints of racial
22   discriminatory, harassing, or retaliatory conduct under Section XI.H;
23                 8.      Records relating to the placement of Eligible Claimants;
24                 9.      Confirmation of Notice provided to each client per Section XI.I;
25                 10.     All documents generated in connection with the counseling and
26   disciplining of Defendant AppleOne’s employees whom Defendant AppleOne
27   determined to have engaged in behavior that may be racially discriminatory, harassing
28   and/or retaliatory;

                                                  25
                                  CONSENT DECREE: APPLEONE
 1                  11.   All documents related to compliance with the terms of the Decree;
 2   and
 3                  12.   All documents generated in connection with Defendant AppleOne’s
 4   Hotline per Section XI.J.
 5         Defendant AppleOne shall make the aforementioned records which are non-
 6   privileged, available to the Monitor within thirty (30) business days following a written
 7   request. The Monitor shall confirm to the EEOC record retention in accordance with the
 8   provisions hereof.
 9         L.       Reporting
10                  1.    Initial Reports
11                        a.     Defendant AppleOne shall submit to the EEOC an initial report
12   within sixty (60) days after the Effective Date containing:
13                               (1) the name, contact information, and qualifications of the
14   proposed Monitor pursuant to Section XI.A;
15                               (2)   the List of Potential Claimants, as described in Section
16   VIII.B.; and
17                               (3). Reporting on progress under Section IX.
18                  2.    Semi-Annual Report
19         Within 180 days from the Effective Date, Defendant AppleOne and/or the Monitor
20   shall provide reports containing:
21                        a.     a statement confirming whether or not Defendant has purged
22   employee records pursuant to Section IX.A;
23                        b. Reporting by the monitor of compliance of monitor’s duties and
24   obligations;
25                        c.     if training materials are modified or updated during the
26   reporting period such modified training materials and documents related to the training
27   requirements herein shall be provided to the Monitor and the Monitor shall report on
28   receipt, review and approval thereof;

                                                 26
                                 CONSENT DECREE: APPLEONE
 1                       d.    Policies and procedures as set forth above and a statement
 2   confirming that Defendant AppleOne has distributed the revised Policies and Procedures
 3   to all permanent and temporary employees and clients per Section XI.C
 4                       e.    Confirmation by AppleOne that a copy of the complaint log,
 5   investigations, and all complaints regarding discriminatory, harassing, and retaliatory
 6   conduct from the Hotline has been provided to the Monitor;
 7                       f.    A statement confirming that the required notices pertaining to
 8   this Decree and the Hotline have been posted and sent to employees, pursuant to Sections
 9   XI.G and XI.J;
10                       g.    Confirmation of the EEO Compliance requirements pursuant to
11   Section XI.H and;
12                       h.    The status of Defendant AppleOne’s compliance with the
13   remaining terms of the Decree including the Claimant specific relief under Section IX
14   and section XI.
15         Semi-annually thereafter, AppleOne will provide a report on the terms of the
16   Decree requiring ongoing reporting and compliance to the Monitor particularly under
17   Section XI such as complaint logs, investigations, any modified policies and procedures,
18   and modified training materials. The Monitor shall report to the EEOC of the receipt of
19   the documents and report on AppleOne’s compliance with these provisions of the Decree
20   and any other provisions requiring ongoing compliance. A final report will be submitted
21   90 days prior to the expiration of the Decree.
22                                          XII.
23               COSTS OF ADMINISTRATION AND IMPLEMENTATION
24                                   OF CONSENT DECREE
25         Defendant AppleOne shall bear all costs associated with its administration and
26   implementation of its obligations under this Consent Decree.
27

28

                                                27
                                CONSENT DECREE: APPLEONE
 1                                           XIII.
 2                             COSTS AND ATTORNEYS’ FEES
 3         Each party shall bear its own costs of suit and attorneys’ fees.
 4                                              XIV.
 5                             MISCELLANEOUS PROVISIONS
 6         A.     Unless otherwise stated, all notices, reports and correspondence required
 7   under the Decree shall be delivered (1) by U.S. Mail to the attention of Anna Y. Park,
 8   Regional Attorney, U.S. Equal Employment Opportunity Commission, 255 East Temple
 9   Street, 4th Floor, Los Angeles, California, 90012; and (2) by email to
10   lado.legal@eeoc.gov and anna.park@eeoc.gov. Defendant shall maintain copies of all
11   such notices, reports and correspondence for at least the Term of the Decree.
12         B.     During the term of this Decree, Defendant AppleOne shall provide any
13   potential successor-in-interest of AppleOne with a copy of this Decree within a
14   reasonable time of not less than thirty (30) days prior to the execution of any agreement
15   for acquisition or assumption of control of any or all of Defendant AppleOne’s facilities,
16   or any other material change in corporate structure, and shall simultaneously inform the
17   EEOC of same.
18          C.    During the term of this Decree, Defendant AppleOne shall ensure that each
19   of its directors, officers, human resources personnel, managers, and supervisors are
20   aware of any term(s) of this Decree which may be related to his/her job duties.
21          D.    The Parties agree to entry of this Decree and judgment subject to final
22   approval by the Court. All Parties, through the undersigned, respectfully apply for and
23   consent to this entry of this Decree.
24                                               XV.
25                   COUNTERPARTS AND FACSIMILE SIGNATURES
26         This Decree may be signed in counterparts. A facsimile signature shall have the
27   same force and effect of an original signature or copy thereof.
28

                                               28
                               CONSENT DECREE: APPLEONE
 1           All parties, through the undersigned, respectfully apply for and consent to the entry
 2   of this Decree as an Order of this Court.
 3                                                  Respectfully submitted,
 4

 5
                                                    U.S. EQUAL REMPLOYMENT
                                                    OPPORTUNITY COMMISSION
 6

 7
     Date:     May 15, 2021
 8                                           By:    Anna Y. Park
 9                                                  Attorney for Plaintiff, EEOC

10

11                                                  K.P. Roberts & Associates, APLC

12

13   Date: May 15, 2021                             By:
                                                        Kevin Kanooni
14                                                  Attorney for Defendant AppleOne
15

16

17

18

19

20

21

22

23

24

25
26

27

28

                                                 29
                                 CONSENT DECREE: APPLEONE
 1                                                EXHIBIT A
 2                                    NOTICE TO EMPLOYEES
 3
     The U.S. Equal Employment Opportunity Commission (“EEOC”) filed a lawsuit in the United
 4   States District Court for the Central District of California against Cardinal Health 200, LLC d/b/a
     Cardinal Health; Howroyd-Wright Employment Agency, Inc. d/b/a AppleOne Employment
 5   Services (“AppleOne), Case Number 5:19-cv-00941-CBM-SHK. The EEOC alleged that a class
 6   of Black employees were subjected to harassment, discrimination, and retaliation based on race
     while working at a client worksite in violation of Title VII which AppleOne denies as to claims
 7   against AppleOne. AppleOne is family owned company principally owned and whose CEL is a
     Black woman and AppleOne is firmly committed to the principals of non-discrimination and
 8   equal opportunity. AppleOne settled the case by entering into a Consent Decree with the EEOC
 9   where it agreed to implement various injunctive remedies to affirm its commitments to non-
     discrimination and equal opportunity and to ensure that its policies and procedures are consistent
10   with that commitment including engaging an EEO Monitor, review and revising and improving,
     where appropriate, anti- discrimination policies and procedures, training, tracking complaints,
11   and providing EEOC with periodic reports.
12
     AppleOne is committed to complying with federal anti-discrimination laws in all respects and
13   encourages reporting any such conduct. Race harassment or discrimination will not be tolerated.
     Any employee who files a complaint or formal charge of discrimination, gives testimony or
14
     assistance, or participation in any manner in any investigation will be protected from retaliation.
15
     Federal law prohibits harassment or discrimination against any employee or applicant for
16   employment because of a person’s age, disability, race, sex, color, religion or national origin,
     with respect to hiring, compensation, promotions, discharge, terms and conditions or privileges
17
     of employment. Federal law also prohibits retaliation for those who oppose or resist harassment
18   or discrimination or participate in investigations regarding complaints of discrimination.

19   If you believe that you have been subjected to discrimination or harassment because of your race,
20   you may follow AppleOne’s procedures and/or you may seek assistance from:

21                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                    255 East Temple Street, 4th Floor
22                  Los Angeles, CA 90012
23                  TELEPHONE NUMBER: (213) 669-4000

24
25                  THIS IS AN OFFICIAL NOTICE AND MUST NOT BE DEFACED BY ANYONE.

26                          This Notice shall remain posted for the term of the Consent Decree.

27
28
                                                     30
       ___________________________________________________________________________
                                            CONSENT DECREE: APPLEONE
